Order issued September 11, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00592-CR
                      ________________________________________

                       JESUS GUTIERREZ ELIASAR, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                          Before Justices Bridges, Lang, and Evans

      Based on the Court’s opinion of this date, we GRANT the March 14, 2014 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jesus Gutierrez Eliasar, TDCJ No. 1893763, Coffield Unit, 2661 FM 2054, Tennessee Colony,

Texas, 75884.




                                                   DAVID L. BRIDGES
                                                   JUSTICE